 

. Clerk, U.S, District Court
UNITED STATES DISTRICT COURT Southern District of Texas

SOUTHERN DISTRICT OF TEXAS “FEB 42 2020
CORPUS CHRISTI DIVISION David J. Bradley, Clerk of Cow.
UNITED STATES OF AMERICA § ,
§ |
v. § CRIMINAL NUMBER
§
SHAWN ASHLEY FORD § C-20- 338
AKA JOHN ASH FORD §
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

Between on or about April 1, 2019 up to and including the date of this indictment, in the
Corpus Christi Division of the Southern District of Texas and elsewhere within the jurisdiction
of the Court, the defendant,

SHAWN ASHLEY FORD
AKA JOHN ASH FORD,

knowingly and in reckless disregard of the fact that aliens had come to, entered, and remained in
the United States in violation of law, did knowingly and intentionally conspire and agree with
other persons known and unknown to the Grand Jury, to transport, move, attempt to transport,
and attempt to move said aliens within the United States in furtherance of such violation of law
by any means of transportation including a motor vehicle,

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii),
Case 2:20-cr-00338 Document 1

1324(a)(1)(A)(v)(), and 1324(a)(1)(B)().

By:

RYAN K. PATRICK
UNITED STATES ATTORNEY

 

YEI ZHENG
Assistant United States Attorney

Filed on 02/12/20 in TXSD_ Page 2 of 2

 

 

"4 TRUEBILL:

ORIGINAL SIGNATURE ON FILE
FOREPERSON OF THE GRAND JURY

1

 

 
